In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Chun, J.), dated February 10, 2005, which denied his objections to an order of the same court (Fasone, S.M.), dated May 28, 2004, which, after a hearing, directed that he pay child support in the amount of $1,345 per month.
Ordered that the order is affirmed, without costs or disbursements.
The father contends that pursuant to the Uniform Interstate Family Support Act, the Family Court lacked subject matter jurisdiction to enter a child support order (see Family Ct Act §§ 580-204, 580-205 [d]). However, the father failed to demonstrate that a prior child support order had been issued by a court of another state, or that a prior proceeding for child support had even been commenced in another state (cf. Matter of Hutchison v Pirro, 11 AD3d 465 [2004]; Matter of Ferraro v Nash, 293 AD2d 538 [2002]). Accordingly, the father’s contention must be rejected. As the subject child was less than 21 years of age as of the date of the Support Magistrate’s order, the Family Court had the authority to issue a child support order (see Family Ct Act § 413 [1] [a]). Prudenti, P.J., Adams, Spolzino and Covello, JJ., concur.